Case 2:20-cv-02387-JLS-SK Document 9 Filed 07/01/20 Page 1 of 1 Page ID #:42




                                                        JS-6
                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

WAYNE LEFON BRIGGS,                  CASE NO. 2:20-cv-02387-JLS (SK)
                   Petitioner,
                                     JUDGMENT
             v.
R.C. JOHNSON, Warden,
                   Respondent.



     Pursuant to the Order Dismissing Petition, IT IS ADJUDGED that
the petition for writ of habeas corpus and this action are dismissed without
prejudice.




DATED: July 1, 2020
                                         JOSEPHINE L. STATON
                                         U.S. DISTRICT JUDGE
